*42The Court granted the motion ; holding the rule laid dowA in Filkins v. Brockway, as applicable to this case. But they required the defendant, I. Singer, to stipulate, not to bring an action of false imprisonment.- .
Rule accordingly. (b)

 In Ross v. Luther, Sheriff, &c. (May term, 1820,) which was an action of debt for an escape, it appeared-the capias had been before issued and put into the hands of the Coroner, hut was not served. The plaintiff’s attorney took it back^ and afterwards altered the test and; return, and issued it again, when it was served on the defendant. An application- was made to this,Court to set aside the writ for irregularity ; hut the Court held' tiio proceeding regular, and refused the motion.